Appeal by the defendant from four judgments of the Supreme Court, Kings County (Maraño, J.), all rendered October 4, 1985, convicting her of criminal sale of a controlled substance in the third degree (two counts; one each under indictments Nos. 4430/83 and 4440/83), and criminal sale of a controlled substance in the second degree (two counts; one each under indictments Nos. 1995/85 and 1998/85), upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.